Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 12/17/2021 have been fully considered but they are not persuasive.
In regards to the arguments directed to the 35 USC § 101 rejection of the claims, the applicant alleges that since the use of a “trained prediction model” can predict a duration of higher levels of accuracy (as opposed to say, a human making the prediction) and that this accuracy allows better scheduling of backups (which a human is also capable of scheduling) that this leads to an improvement in the functioning of the technology and is therefore patent eligible.  However, neither the claims nor the specification state the requirements of what is considered a “trained prediction model”, without such details, one can’t ascertain if there is any improvement occurring.  For example, if the accuracy of the “trained prediction model” is poor, or in anyway worse that a human performing these operations manually (please note the arguments on page 9 state “…may be updated without a large amount of manual work”), then there is no improvement in the functioning of the technology.  
In regards to the 35 USC § 112 rejections, the claims and specification make no distinction between what clarifies a “prediction model” and a “trained prediction model”, especially in the forms of when the model can be considered “trained” in quantitative terms such as how accurately it makes predictions or the amount of “training data”.  Furthermore, while ¶36 gives a formula for a generalized linear regression model, there is no disclosure of what parameters have been chosen.  Therefore the specification only shows the applicant was in possession of a generalized linear regression model and not a specialized “trained prediction model”.  
In regards to the 35 USC § 102/103 rejections, please see the updated rejections and mappings in the following sections.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 1, 2, 4-9, 11-16, and 18-22 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.  Patent eligibility will be determined under the 2019 PEG which is now incorporated into the MPEP §2106 and its associated subsections. 
Regarding step 1, the claims are directed to one of the four statutory categories of invention.
Regarding step 2A prong 1, the claims are directed to mental processes and mathematical algorithms/formulas.  
The elements of claims 1, 8, and 15 make two determinations (mental processes) with first step of obtaining a value (mere data gathering).  the additions of “applying a trained prediction model” is just using a mathematical algorithm/formula as part of the data gathering.
Claims 2, 9, and 16 do not actually perform an action, but only limit the types of data collected in the previous claim.  
Claims 4, 11, and 18 do not actually perform and action, but only limit the “prediction model” (i.e. algorithm/formula) “training” (i.e a mental process) of refining an algorithm for a “best fit”.
Claims 5, 12, and 19 further limits the prediction model to a linear regression model, which continues to reinforce the aspects that the prediction model is just a mathematical algorithm/equation.
Claims 6, 13, and 20 only comprises an additional determining step (mental process)
Claims 7, 14, and 21 comprises further “determinations” (mental processes)
Regarding step 2A prong 2, the claims fail to integrate the abstract ideas presented into a practical application.  The claims are not limited to a particular machine 
Regarding step 2B, the additional computing elements of “at least one processing unit” and “at least one processing memory” are all well-understood, routine, and conventionally used aspects of a generic computing environment. (see MPEP 2106.05(d))
Additionally, the courts have held that acts of electronic record keeping (see Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 and Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755) along with storing and retrieving information (see Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93) are well-understood, routine, and conventional functions when they are claimed in a merely generic manner and/or nothing more than just insignificant extra-solution activity.
As such, the claims in their current form fail to meet any of the requirements of patent eligible subject matter under 35 U.S.C. § 101.
In order to overcome this rejection, the applicant must successfully amend the claims and must appropriately and persuasively argue how the amended claims integrate the judicial exception into a practical application that results in an actual improvements to a specific 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 1, 2, 4-9, 11-16, and 18-22 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claims at hand broadly characterize using a “trained prediction model”, however the only specific embodiment disclosed by the applicant is the use of a generalized linear regression model as disclosed in ¶ 36 of the specification.  However, the applicant is NOT entitled to unlimited functional claim limitations that extend to all means or methods of resolving a problem (in this case, all trained prediction models), especially ones that are not adequately supported by the written description and may not be commensurate in scope with the enabling disclosure (MPEP § 2173.05(g)).
As such, when the applicant uses functional language claim limitations, they should ensure that the complete bounds of which are properly described (i.e. enabled) and clearly show the associations and basis (i.e. when using the terms “based on”), at least to the extent that one can show that the applicants specification not only shows the applicant had “possession” but also that the required details are enough to show that the applicant’s claims are enabled to the extent of which the applicant seeks protection.  
Claims 1, 2, 4-9, 11-16, and 18-22   rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “trained prediction model” in the claims is a relative term which renders the claim indefinite. The term “trained prediction model” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of 
Claims 4, 5, 11, 12, 18, and 19 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  These claims depend on a currently cancelled claim (i.e. cancelled claim 3, 10, and 17).  For examination purposes these claims have been examined as if they depended on their respective independent claim (i.e. 1, 8 and 15).  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,2, 4, 6-9, 11, 13-16, 18, and 20-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mehta (US 2019/0278661).

In regards to claims 1, 8, and 15, taking claim 8 as exemplary, 
at least one processing unit; at least one memory coupled to the at least one processing unit and storing instructions to be executed by the at least one processing unit, the instructions, which when executed by the at least one processing unit, causing the at least one processing unit device to perform acts, the acts comprising: (¶429 teaches at least one processor in conjunction with instructions stored on a computer readable memory, that when executed can perform functions)
periodically determining at least one client in a backup system for a respective backup within a predetermined time interval based on backup dates of the least one client (¶195 teaches that the storage manager periodically receives updates and may perform actions and/or trigger events (i.e. schedule a backup) based on management policy requirements, such that secondary copies (i.e. backups) should occur at particular intervals (i.e. based on backup dates)
obtaining a respective current value of an attribute associated with a respective backup for at least one client in a backup system and an expected time window for performing the respective backup; determining a respective duration of the respective backup based on the respective current value; (fig. 12 and ¶356 teaches that attributes associated with a backup are obtained and an expected duration of the backup is determined taking into account the defined RPO.  ¶4 teaches that the RPO defines an expected time window for performing the backup.)
applying a trained prediction model that characterizes an association between a value of the attribute and a duration of a backup; and applying the respective current value to the prediction model to generate the respective duration (fig. 12, and ¶356 teaches that attributes associated with a backup are obtained and an expected duration of the backup is determined.)
determining a respective backup time period for performing the respective backup for the at least one client based on the respective duration and the expected time window.  (fig. 12 and ¶365 teaches a start time for the pending backup is chosen (note start time + determined duration is the backup time period)
automatically scheduling the respective backup for the at least one client within the expected time window based on the respective backup time period. .  (fig. 12 and ¶364-365 teaches a start time for the pending backup is chosen (i.e. automatically scheduling the backup) within the available backup window (backup time period)  

In regards to claims 2, 9, and 16
wherein the attribute comprises at least one of: a client type, a client setting, a total protecting byte number, total protecting file number, a data encryption level and a backup target. (¶356 teaches that the attributes can be amount of data to be backed up (protecting byte number, and/or number of files), destination disks and speed (backup target).  ¶209-228 also teaches that other aspects can be taken into consideration including clients, setting, encryption, historical contents, data sensitivity, backup methods, etc…)

In regards to claims 4, 11, and 18
wherein the prediction model is trained based on a plurality of previous values of the attribute of a plurality of clients in the backup system and a plurality of previous durations of respective backups of the plurality of clients. (¶356 teaches the machine learning (prediction algorithm) uses the analysis of these attributes during a previously selected time frame (i.e. a plurality of previous values) in order to determine an expected duration.)

In regards to claims 6, 13, and 20
determining a backup time period of each of the at least one client as having the corresponding duration and falling within the corresponding expected time window. (fig. 12 and ¶365 teaches a start time for the pending backup is chosen (start time + determined duration is the backup time period). ¶377 and step 1206 determines if the backup time period is achievable in the available backup window (expected time window)

In regards to claims 7, 14, and 21
determining a backup mode associated with the plurality of clients, the backup mode indicating a distribution mode of a plurality of backup time periods of the plurality of clients within the expected time window; in accordance with a determination that the backup mode is a first backup mode, determining the plurality of backup time periods of the plurality of clients based on the respective durations and the expected time window, such that the plurality of backup time periods are evenly distributed within the expected time window; and in accordance with a determination that the backup mode is a second backup mode, determining the plurality of backup time periods based on the respective durations and the expected time window, such that a workload of the backup system performing backups simultaneously reaches an upper load limit of the backup system.
(Mehta essentially describes two modes of backup operations, the first being when all backup operations can be determined, set, started and finish within the determined backup time (See fig. 9, steps 902-908 and ¶325-329) for each client, such that each client get an “evenly” distributed backup period (i.e. none are prioritized over the others).  In the second mode, which is initiated/reached when at least one or more clients have been unable to meet their backup objectives in the desired backup window (see fig. 9 step 910 and ¶330-331). Once this happens, remedial analysis and corrections are submitted (see fig. 13, 14 and associated ¶380-407) where backups setting are then tweaked/prioritized to “maximize the load limit” of the backup system until the point where the objectives can’t physically be completed under the constraints and a system administrator is notified of the system deficiencies (see step 1308 of fig. 13).

In regards to claim 22 
performing a hash operation on the previous values to generate a hash result; and applying the hash result to the trainer prediction model to determine the respective duration. (¶356-358 teaches part of determining the expected duration by the machine learning algorithm is determining the amount of data to be backed up. ¶169-170 teaches that hashes of data can be used and compared to determine the amount of data that needs to actually be stored/copied and/or determine if pointers can be used to point to already stored/backed-up data.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5, 12, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mehta (US 2019/0278661) in view of Shilane (US 9,798,629).
In regards to claims 5, 12, and 19  Mehta may not explicitly teach that the machine learning is performed using  
a linear regression model.
Shilane teaches in Col7:54-Col8:17 that a linear regression model can be used to determine backup time behavior of a system.  
Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Mehta’s model to use a linear regression model as taught by Shilane.  The motivation making this modification, which is further described in the cited paragraphs, is that the linear regression models are very good at determining how the backup time changes linearly with time when presented with historical .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON W BLUST whose telephone number is (571)272-6302.  The examiner can normally be reached on 12-8:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on 5712721077.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/JASON W BLUST/            Primary Examiner, Art Unit 2137